PER CURIAM
Petitioner appeals from the denial of his petition for post-conviction relief. We reject without discussion his claim that the court erred in concluding that he had not received ineffective assistance of trial counsel in the underlying criminal case.
Petitioner also contends that the trial court failed to make appropriate findings to support its decision to require him to repay the cost of his court-appointed counsel in the post-conviction proceeding. We reject that argument on the ground that it was not preserved. Bacote v. Johnson, 169 Or App 46, 7 P3d 729 (2000).
Affirmed.